DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/26/2019 and reviewed by the Examiner.
Election/Restrictions
Claims 14-17, 19, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both the thrust nozzle and the landing gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 23 of the specification states that the nozzle is represented by element 50, while paragraph 33 states that element 50 is used to represent the tricycle landing gear.  The tricycle landing gear has sub-components 50a, 50b, and 50c, if the nozzle is kept as element 50, these sub-components should also be renumbered to match the tricycle landing gear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein the first and second wings are coupled to the fuselage proximate the center of gravity of the rotorcraft”, it is not clear how close the wing has to be to the center of gravity to be considered proximate.
Claim 13 states “wherein a bypass ratio is between about 1 to 1 and about 4 to 1”. The use of the term about before the ratios renders the claim indefinite because it is not clear what the exact bounds of the claim are, and it is not clear when another patent would be infringing on this limit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) in view of Francois et al. (US #5,738,301).
Regarding claim 1, Carter teaches a fully compounding rotorcraft comprising: a fuselage (13); first and second wings (21) coupled to the fuselage (13, and 21 as seen in figure 1) and configured to provide lift compounding responsive to forward airspeed (Wings on aircraft inherently produce lift, and for a fixed shaped wing increasing the speed of the aircraft will inherently increase the lift generated by the wings); a twin boom (15) including a first tail boom member extending aftward from a mid-wing location of the first wing (15, and 21 as seen in figure 1) and a second tail boom member extending aftward from a mid-wing location of the second wing (15, and 21 as seen in figure 1), the first and second tail boom members each having aft ends (15 as seen in figure 1); an empennage coupled between the aft ends of the first and second tail boom members (15, 17 and 20 as seen in figure 1), the empennage having a high boom tail configuration (17, and 20 as seen in figure 1); an engine disposed within the fuselage (Abstract, lines 1-7, Paragraph 92, lines 1-4, and Paragraph 94, lines 1-15) and configured to provide torque to an output shaft (Abstract, lines 1-7, Paragraph 92, lines 1-4, and Paragraph 94, lines 1-15); a main rotor assembly (102) coupled to the drive system (Abstract, lines 1-7, Paragraph 92, lines 1-4, and Paragraph 94, lines 1-15) and configured to receive torque from the engine (Abstract, lines 1-7, Paragraph 92, lines 1-4, and Paragraph 94, lines 1-15); and an auxiliary propulsive system (37) coupled to the fuselage (13, and 37 as seen in figure 1) and configured to generate a propulsive thrust to offload at least a portion of a thrust requirement from the main rotor during forward flight (Paragraph 66, lines 1-6), thereby providing propulsion compounding to increase the forward airspeed of the rotorcraft (Paragraph 66, lines 1-6).  However, Carter does not teach an anti-torque system including a tail rotor rotatably coupled to the empennage; a main rotor gearbox coupled to the output shaft; and that the main rotor assembly is coupled to the main rotor gearbox.
However, Francois does teach an anti-torque system including a tail rotor (9) rotatably coupled to the empennage (9, and 11 as seen in figure 1); a main rotor gearbox coupled to the output shaft (Column 2, lines 33-7); and that the main rotor assembly is coupled to the main rotor gearbox (Column 2, lines 33-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an anti-torque system rotatably coupled to the empennage, and to have a gear box connected to the engine and the rotor because Carter and Francois are both compound helicopters with rear thrust propellers.  The motivation for having an anti-torque system rotatably coupled to the empennage is that it helps to provide additional stability to the helicopter, and the motivation for having a gear box connected to the engine and the rotor is that it allows the power from the engine to be more evenly distributed to the rotor.
Regarding claim 2, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1 wherein the first and second wings are coupled to the fuselage proximate the center of gravity of the rotorcraft (Paragraph 59, lines 1-3, and 21 as seen in figure 1 of Carter, Paragraph 59 states that the main mast is located aft of the center of gravity and as can be seen in figure 1 the root of the wings extend forward of the mast and would be proximate to the center of gravity)
Regarding claim 3, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1 wherein the first and second wings further comprise aft swept wings (21 as seen in figure 3 of Carter).
Regarding claim 4, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1 wherein the empennage further comprises first and second generally vertical stabilizers (17 as seen in figure 1 of Carter) and a horizontal stabilizer (20 of Carter) coupled between the first and second generally vertical stabilizers (17, and 20 as seen in figure 1 of Carter).
Regarding claim 5, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 4 wherein the first and second generally vertical stabilizers each further comprise a moveable control surface (17, and 19 as seen in figure 1 of Carter).
Regarding claim 6, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 4 wherein the horizontal stabilizer further comprises at least one moveable control surface (Paragraph 52, lines 4-6, the entire horizontal stabilizer is a moveable control surface).
Regarding claim 10, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1 wherein the main rotor assembly further comprises a single main rotor having a plurality of rotor blades extending radially from a rotor hub (102, and 114 as seen in figure 13, and 29a, 29b, and 35 as seen in figure 1 of Carter).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) as modified by Francois et al. (US #5,738,301) as applied to claim1 above, and further in view of Parsons et al. (PGPub #2017/0349273).
Regarding claim 7, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1 but does not teach that the anti- torque system further comprises a variable speed electric motor and wherein in the tail rotor further comprises fixed pitch rotor blades.  However, Parsons does teach that the anti- torque system further comprises a variable speed electric motor (Paragraph 19, lines 1-13) and wherein in the tail rotor further comprises fixed pitch rotor blades (Paragraph 19, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the anti-torque system include an electric motor and to have the rotor blades of the tail rotor be fixed pitch because Carter and Parsons are both helicopters with additional rotors to help improve the performance of the vehicle.  The motivation for having the anti-torque system include an electric motor is that it allows the anti-torque system to operate separately from the main drive system which is useful if the main drive system is operating at too high of a speed for the anti-torque system, and the motivation for having the rotor blades of the tail rotor be fixed pitch is that it helps to reduce the weight of the rotors.
Claims 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) as modified by Francois et al. (US #5,738,301) as applied to claim1 above, and further in view of Chen (US 6,669,137).
Regarding claim 8, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1, but do not explicitly teach that the engine further comprises a turboshaft engine.  However, Chen does teach that the engine further comprises a turboshaft engine (Abstract, lines 17-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the engine be a turboshaft engine because Carter and Chen are both compound helicopters.  The motivation for having the engine be a turboshaft engine is that turboshaft engines are light weight relative to the amount of power they are able to produce.
Regarding claim 9, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1, but does not explicitly teach that the engine further comprises a hybrid turboshaft and turbofan engine.  However, Chen does teach that the engine further comprises a hybrid turboshaft and turbofan engine (Abstract, lines 17-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the engine be a hybrid turboshaft and turbofan .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) as modified by Francois et al. (US #5,738,301) as applied to claim1 above, and further in view of Robertson et al. (PGPub #2012/0119017).
Regarding claim 11, Carter as modified by Francois teaches the fully compounding rotorcraft as recited in claim 1, but does not teach that the auxiliary propulsive system further comprises a pneumatic thruster system.  However, Robertson teaches that the auxiliary propulsive system further comprises a pneumatic thruster system (Paragraph 26, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the auxiliary propulsive system be a pneumatic thruster system because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the auxiliary propulsive system be a pneumatic thruster system is that it allows the system to utilize the airflow and power from the engine to help provide additional forward thrust.
Regarding claim 12, Carter as modified by Francois and Robertson teaches the fully compounding rotorcraft as recited in claim 11, but Carter does not teach that the pneumatic thruster system further comprises a fan module disposed relative to the engine and coupled to the output shaft, the fan module configured to generate compressed bypass air; and a thrust nozzle configured to mix exhaust gases from the engine with the compressed bypass air from the fan module and to discharge the exhaust gases and compressed bypass air mixture to provide the propulsive thrust.  However, Robertson does teach that the pneumatic thruster system further comprises a fan module (113) disposed relative to the engine (111, and 113 as seen in figure 2) and coupled to the output shaft (111, and 113 as seen in figure 2, and Paragraph 26, lines 1-11), the fan module configured to generate compressed bypass air (Paragraph 26, lines 1-11); and a thrust nozzle (103) configured to mix exhaust gases from the engine with the compressed bypass air from the fan module (Paragraph 26, lines 1-11, and Paragraph 27, lines 1-19) and to discharge the exhaust gases and compressed bypass air mixture to provide the propulsive thrust (Paragraph 26, lines 1-11, and Paragraph 27, lines 1-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pneumatic thruster system that has a fan that is powered by the engine to compress the bypass air and mix it with the engine exhaust to provide additional propulsive thrust because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the pneumatic thruster system that has a fan that is powered by the engine to compress the bypass air and mix it with the engine exhaust to provide additional propulsive thrust is that it uses the excess bypass air and engine output power and exhaust to provide additional propulsive thrust which helps improve the overall efficiency of the aircraft and allows it to reach higher speeds.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) as modified by Francois et al. (US #5,738,301), and Robertson et al. (PGPub #2012/0119017) as applied to claim1 above, and further in view of Wang (US #4,447,028).
Regarding claim 13, Carter as modified by Francois and Robertson teaches the fully compounding rotorcraft as recited in claim 12, but does not explicitly teach a bypass ratio is between about 1 to 1 and about 4 to 1.  However, Wang does teach a bypass ratio is between about 1 to 1 and about 4 to 1 (Column 11, lines 15-18).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carter JR. et al. (PGPub #2016/0257399) as modified by Francois et al. (US #5,738,301) as applied to claim1 above, and further in view of Carter Jr. (US #5,865,399).
Regarding claim 18, Carter as modified by Francois teaches the fully compounding rotorcraft as recited claim 1, but Carter (2016) does not explicitly teach a retractable tricycle landing gear system including a forward landing strut retractable into the fuselage, a first aft landing strut retractable into the first tail boom member and a second aft landing strut retractable into the second tail boom member.  However, Carter (5865) does teach a retractable tricycle landing gear system including a forward landing strut retractable into the fuselage (3 as seen in figure 2), a first aft landing strut retractable into the first tail boom member (2, and 10 as seen in figure 2, and Column 2, lines 45-50) and a second aft landing strut retractable into the second tail boom member (2, and 10 as seen in figure 2, and Column 2, lines 45-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a folding tripod landing gear with a first strut on the fuselage and a strut on each of the booms because both Carter (2016) and Carter (5865) are compound helicopters with an auxiliary propulsion system.  The motivation for having a folding tripod landing gear with a first strut on the fuselage and a strut on each of the booms is that it allows the landing gear to be stowed when not in use, and the tripod configuration provides a sturdy base for the aircraft, having the front strut on the fuselage helps to ensure that the nose of the aircraft has proper clearance, and having the other struts on the booms helps to keep the aircraft balanced and supports the rear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647